ITEM 1123 ANNUAL STATEMENT OF COMPLIANCE EMC MORTGAGE CORPORATION I, Mark T. Novachek and Michelle Viner as Officers ofEMC Mortgage Corporation ("EMC") as Master Servicer pursuant to the Bear Stearns Asset Backed Securities I Trust 2007-HE7 (the "Agreement") hereby certify that: 1. A review of EMC Master Servicing activities during the period from and including September 1, 2007 through and including December 31, 2007 (the "Reporting Period") and EMC's Master Servicing performance under the Agreement has been made under my supervision. 2. To the best of my knowledge, based on such review, EMC Master Servicing has fulfilledall of its obligation under the Agreement in all material respectsthroughout the Reporting Period in all material respects. IN WITNESS WHEREOF, the undersigned has duly executed this Certificate this 14th day of
